Citation Nr: 1339354	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that his currently diagnosed hypertension was caused or aggravated by his service-connected PTSD.  To address his contention, the Veteran was afforded a VA examination in April 2008.  The examiner opined that the Veteran's hypertension was caused by and related to his elevated cholesterol "without any relationship" to his PTSD.  

In this regard, the examiner did not specifically indicate whether the Veteran's hypertension was aggravated by his PTSD.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (holding that it was "a big stretch of the English language to construe the phrase 'no etiological relationship'" between a non-service-connected disability and a service-connected disability "as encompassing aggravation").  


Accordingly, the case is REMANDED for the following action:

1.  Request that the April 2008 examiner (or a suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not that the Veteran's hypertension was aggravated by his service-connected PTSD.  

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  After completion of the requested development as outlined above, readjudicate the issue of entitlement to service connection for hypertension, as secondary to service-connected PTSD on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


